Title: To James Madison from Philip Mazzei, 3 June 1785
From: Mazzei, Philip
To: Madison, James


Car. mo e degno amico,
New-York 3. Giugno 1785
Le vostre lettere per Mr. Jefferson e per il Marchese le ò io, e le consegnerò in proprie mani. Io parto, ma il mio cuore resta. Tutte le mie cure paiono concentrate nel soggetto, da cui solo depende la futura libertà o schiavitù di questo almo Paese. L’America è il mio Giove, Venere la Virginia. Quando refletto a quel che sentii nel traversar Potomack, mi vergogno della mia debolezza. Non so quel che seguirà nel perdere di vista Sandy-Hook. So bene che in qualunque luogo, e in qualsivoglia situazione non mi stancherò mai di fare i miei sforzi per la prosperità della mia cara Patria adottiva. Ma tutto sarà vano se non si mettono su cardini sani e stabili la Confederazione e i rispettivi Governi degli Stati. La nostra Società può massimamente cooperarci: il Col. Giorgio Mason, il Dr. David Stuart, il Dr. Way di Wingmilton, Mr. Elias Boudinot, Mr. de Marbois, Mr. Van-Berkle, e tutti gli altri uomini de senno, coi quali ne ò ragionato, son di questo parere. Il solo impedimento può essere la transcuratezza degli Associati. Delitto imperdonabile, perchè si manca a un sacro dovere: Vergognoso, perchè l’incomodo è quasi nulla in paragone del benefizio. Lo scusarsi del non far nulla sulla supposizione che gli altri non opreranno, è a mio giudizio un delitto, poichè tende a scoraggire altrui, e a mascherare la propria infingardaggine. Mr. Burnley, latore delle presente, mi à promesso di pregarvi a nominarlo, e di fare il suo dovere se sarà ricevuto. Il Dr. Way m’incaricò di notificare a Mr. John Page o a Mr. Andrews il suo desiderio di divenir nostro Socio. Mr. Boudinot mi disse che avrebbe scritto al nostro amico Edmond and effetto parimente di esser nominato. Mr. John Minor, il Col. Mason, e il Dr. Stuart saranno stati nominati all’adunanza dei 24. del passato, poichè ne scrissi in tempo al nostro Presidente. Mr. Monroe non à veduto la Proposizione stampata d’ordine dell Assemblea per mantenere i Ministri del Vangelo. Gli ò detto che in essa i buoni Cristiani confessano tacitamente di non potere obbligare i non Cristiani, per il che impongono loro una tassa parziale. Vi prego di mandargliela più presto che potete; l’ò pregato di scrivere su quel particolare, ed ei ne par disposto. Il Col. Innes mi obbligò, più collaforza delle sue mani che della ragione, a promettergli di scrivere sulla necessità di limitare i Porti &c. &c., ma ecco Mr. Burnley che deve partire. Addio Amico. Tutto Vostro


Filippo Mazzei.
 
Condensed Translation
Mazzei will personally deliver JM’s letters to Jefferson and Lafayette. He is distressed at the prospect of departing from America, promises to continue his efforts for the prosperity of his adopted country, but fears that all will be in vain if the governments of the states and the Confederation do not rest on sound principles. To insure this all the members of the Constitutional Society must contribute their utmost. Hardin Burnley, the carrier of this letter, Dr. Way, Boudinot, John Minor, Colonel Mason, and Dr. Stuart have all applied for membership in the Society. Monroe would like to receive a copy of a proposition to support the ministers, which provides that a partial tax would be levied on non-Christians. Innes is pressing Mazzei to write a paper about harbors.
